Title: From John Quincy Adams to Alexander Bryan Johnson, 11 June 1825
From: Adams, John Quincy
To: Johnson, Alexander Bryan


				
					Dear Sir
					Washington 11. June 1825
				
				I regret much that an usage, which has been uniformly observed since the existence of our Government, interdicts me the pleasure which I should take in complying with your request to furnish a Letter of Introduction, for Mr Greig to some person in London.Praying to be remembered affectionately to my Niece, I remain / Dear Sir, your friend and humble Servt
				
					J. Q. Adams.
				
				
			